IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 533 EAL 2021
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal
                                              :   from the Unpublished
             v.                               :   Memorandum and Order of the
                                              :   Superior Court at No. 61 EDA 2021
                                              :   entered on November 19, 2021,
KWABENA SINCLAIR,                             :   vacating and remanding the Order
                                              :   of the Philadelphia County Court of
                    Petitioner                :   Common Pleas at No. CP-51-CR-
                                              :   0001771-2017 entered on
                                              :   November 19, 2020


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for reconsideration in light of Commonwealth v. Humphrey, ___

A.3d ___, 2022 WL 4542120 (Pa. filed Sep. 29, 2022).